Allowable Subject Matter
Claim(s) 1, 5-13, and 15 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention comprises a method for estimating a camera pose in a frame of reference of a three-dimensional scene. The closest prior art, Sattler et al. (“Fast image based localization using direct 2D-to-3D matching” – hereinafter “Sattler”) shows a similar system which also includes 2D-to-3D correspondences are then used to localize the query image using n-point pose estimation.  
However, Sattler fails to disclose “comprising a decision random forest, comprising decision trees, each decision tree comprising separator nodes, each node being capable of binary separating a group of feature vectors from an upstream node into subgroups, transmitting the subgroups to downstream separator nodes and leaf nodes, capable of storing the 3D locations of the patches associated with a subgroup received from an upstream separator node … the predicting act further comprising an extraction of a feature vector per patch and the application of the automatic prediction system predicts a plurality of 3D locations per extracted feature vector … and wherein the method comprises in a preliminary phase an act of training the prediction system comprising a binary separation test based on a calculation of distance between the feature vector extracted from a patch of the training set and a vector of reference features and a comparison of the calculated distance with respect to a predetermined threshold.”  These features have been added to independent claims 1, 15, and 15; therefore, rendering them allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666